IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER JOHN                      NOT FINAL UNTIL TIME EXPIRES TO
DERTING,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-2141
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Christopher John Derting, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., LEWIS, and ROWE, JJ., CONCUR.